IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs January 7, 2003

          STATE OF TENNESSEE v. CHARLES ANTHONY HINKLE

                   Direct Appeal from the Circuit Court for Carroll County
                         No. 20CR1591     C. Creed McGinley, Judge



                     No. W2002-00453-CCA-R3-CD - Filed April 3, 2003


The defendant was found guilty by a jury of reckless endangerment with a deadly weapon, vandalism
up to five hundred dollars ($500), and public intoxication. The trial court sentenced the defendant
as a Range I standard offender to a term of two years for reckless endangerment, eleven months and
twenty-nine days for vandalism, and thirty days for public intoxication. These sentences were to run
concurrently and were to be served in confinement in the county jail. The trial court rejected
alternative sentencing. The defendant contends his sentence is excessive. Because the defendant
failed to include the trial transcript, we are unable to conduct an adequate appellate review.
Therefore, we presume the trial court correctly sentenced the defendant and affirm the judgments of
the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOE G. RILEY and ALAN
E. GLENN, JJ., joined.

Benjamin S. Dempsey, Huntingdon, Tennessee, for the appellant, Charles Anthony Hinkle.

Paul G. Summers, Attorney General and Reporter; Helena Walton Yarbrough, Assistant Attorney
General; G. Robert Radford, District Attorney General; and Eleanor Cahill, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

        The defendant, Charles Anthony Hinkle, was found guilty by a jury of reckless endangerment
with a deadly weapon, vandalism up to five hundred dollars ($500), and public intoxication. The
trial court sentenced the defendant as a Range I standard offender to a term of two years for reckless
endangerment, eleven months and twenty-nine days for vandalism, and thirty days for public
intoxication. These sentences were to run concurrently and were to be served in confinement in the
county jail. The trial court rejected alternative sentencing. The defendant contends his sentence is
excessive. Specifically, the defendant contends that the trial court misapplied enhancement and
mitigating factors and failed to apply alternative sentencing criteria.

        When a defendant challenges his sentence, we must conduct a de novo review with a
presumption of correctness. Tenn. Code Ann. § 40-35-401(d) (1997). This presumption “is
conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). The burden is on the defendant to demonstrate the impropriety of his sentences. Tenn. Code
Ann. § 40-35-401, Sentencing Comm’n Comments; see also State v. Griffin, 914 S.W.2d 564, 567
(Tenn. Crim. App. 1995).

        In conducting our review of the defendant’s sentence, we must consider the evidence
received at the trial and the sentencing hearing, the presentence report, the principles of sentencing
and arguments as to sentencing alternatives, the nature and character of the offense, applicable
mitigating and enhancement factors, any statement the defendant wishes to make in his own behalf
about sentencing, and the potential for rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-
103, -210; State v. Holland, 860 S.W.2d 53, 60 (Tenn. Crim. App. 1993).

        In the instant case, the defendant did not include a trial transcript in the record on appeal.
A de novo review obviously requires us to examine the “nature and circumstances of the criminal
conduct involved.” Tenn. Code Ann. § 40-35-210(b)(4). We are precluded from conducting a
review of the underlying facts supporting the defendant’s conviction because those facts which
would have been presented at the trial were not included in the record. The “nature and
circumstances” of this case are relevant to sentencing determinations. If the appellate record is
inadequate for our review, the reviewing court must presume that the trial court ruled correctly. See
State v. Ivy, 868 S.W.2d 724, 728 (Tenn. Crim. App. 1993); State v. Oody, 823 S.W.2d 554, 559
(Tenn. Crim. App. 1991). The burden of providing a complete and accurate record upon appeal rests
upon the appealing party. See T.R.A.P. 24(b). Therefore, we presume the judgments of the trial
court are correct.

                                            Conclusion

       Accordingly, we affirm the judgments of the trial court.




                                               ___________________________________
                                                  JOHN EVERETT WILLIAMS, JUDGE




                                                 -2-